                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


DAVID ANTHONY RODRIGUEZ,

                      Plaintiff,

v.                                                           Case No: 6:18-cv-1375-Orl-41GJK

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Defendant’s Second Amended Motion for Partial

Dismissal, or in the Alternative, for Partial Summary Judgment (Doc. 19). United States Magistrate

Judge Gregory J. Kelly issued a Report and Recommendation (Doc. 24), recommending that

partial summary judgment be granted in Defendant’s favor as to Plaintiff’s Appointments Clause

challenge and that the Motion be denied in all other respects.

       Plaintiff filed an Objection (Doc. 25) to the Report and Recommendation. 1 Therein,

Plaintiff argues that he was not required to raise his Appointments Clause challenge in his prior

administrative proceedings under Sims v. Apfel, 530 U.S. 103 (2000). The Court disagrees. Sims

stands for the proposition that a claimant “need not exhaust issues in request for review by the

Appeals Council in order to preserve judicial review of those issues.” 530 U.S. at 112. As Judge

Kelly noted, however, the issue in this case is whether Plaintiff was required to raise his

Appointments Clause challenge at some point during his administrative proceedings to preserve



       1
        Defendant filed a Response (Doc. 26) to Plaintiff’s Objection reiterating the arguments it
made in its Motion.



                                           Page 1 of 2
judicial review of the issue, and the Court finds that Plaintiff was required to do so. See Shaibi v.

Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (issue must be raised before the ALJ or the Appeals

Council).

       After a de novo review, the Court agrees with the analysis in the Report and

Recommendation. Accordingly, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 24) is ADOPTED and CONFIRMED and

               made a part of this Order.

            2. Defendant’s Second Amended Motion for Partial Dismissal, or in the Alternative,

               for Partial Summary Judgment (Doc. 19) is GRANTED in part. The Motion is

               granted insofar as it seeks summary judgment on Plaintiff’s Appointments Clause

               challenge.

            3. The Motion is DENIED in all other respects.

       DONE and ORDERED in Orlando, Florida on April 16, 2019.




Copies furnished to:

Counsel of Record




                                            Page 2 of 2
